Citation Nr: 0125430	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to an increase in a 10 percent rating for 
migraine headaches.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The veteran had active service from May 1994 to May 1998.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied an increase in a 10 percent rating for the veteran's 
service-connected migraine headaches.  


FINDINGS OF FACT

The veteran's service-connected migraine headache disability 
is productive of characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1994 to May 1998.  
Her service medical records indicate that she was treated for 
headaches on multiple occasions, and assessments included 
migraine or vascular headaches.

The veteran underwent a VA neurological examination in June 
1998.  At that time she reported that she suffered from 
migraine headaches which began in 1995.  She reported that 
the headaches had been somewhat irregular since then and that 
she averaged about two headaches a month.  It was noted that 
the headaches were bifrontal, bitemporal, and throbbing in 
nature and that they were often accompanied by nausea, but 
not by vomiting.  The veteran reported that photophobia was 
also associated with her headaches.  She stated that her 
headaches would last from less than an hour to several days.  
As to an impression, the examiner noted that it was a normal 
examination in an individual who gave a good history of 
vascular headaches.  

In November 1998, service connection was granted for migraine 
headaches.  A 10 percent disability rating was assigned.  

VA treatment records dated from February 1999 to May 1999 
indicate that the veteran was treated for several disorders 
including her service-connected headache disability.  A March 
1999 entry notes that the veteran was seen for evaluation of 
her migraine headaches.  As to symptoms, it was noted that 
she had photophobia and nausea, but no vomiting, and that she 
would suffer a throbbing sensation.  There was also a 
notation that the headaches occurred more than twice a month.  
The impression was migraine headaches.  A later March 1999 
entry notes that the veteran reported three headaches per 
week.  The assessment was headache disorder.  An April 1999 
entry relates an impression of migraine.  

The veteran underwent a VA neurological examination in June 
1999.  She reported that with her present medication, the 
frequency of her headaches was down to one or two a month 
with the severity lasting from two to three hours and 
requiring her to withdraw into a dark room and lay down, 
followed by two or three hours of a dull headache with which 
she could function.  The veteran stated that she might miss 
as much as one day a month in work secondary to her migraine 
headaches.  It was noted that the headaches seemed to be 
either centered around or just prior to her period or that 
they could be precipitated by odors such as strong perfumes 
or during periods of emotional stress.  The headaches were 
noted to be preceded by a visual aura of spots dancing in her 
visual field.  The veteran indicated that there was 
associated nausea, but no vomiting.  The examiner reported 
that the veteran's cranial nerves, 2-12, were grossly intact 
and that motor and sensory were within normal limits, 
bilaterally.  The examiner indicated that the veteran's 
reflexes were 2+ and equal, that she had no problems with 
balance, and that proprioception was intact.  The impression 
was migraine headaches with moderate control.  

VA treatment records dated from October 1999 to March 2000 
refer to continued treatment.  An October 1999 entry notes 
that the veteran reported that she was having migraine 
headaches every day.  She reported that she had a migraine 
that morning and had stayed home from work.  Another October 
1999 entry notes that the veteran was seen with complaints of 
a migraine headaches for one week.  She rated the pain, at 
that time, as a ten.  A December 1999 entry notes that the 
veteran reported that the headaches had improved since her 
last visit.  The veteran reported that she was still having 
two to three headaches per month and that she would have a 
regular headache once a week.  The impression was migraine.  
A March 2000 entry also notes a frequency of two to three per 
month and an impression of migraine.  

The veteran underwent a VA neurological examination in April 
2000.  She reported that her headaches occurred two to three 
times per month and would last for approximately three to 
four hours.  The veteran indicated that her headaches would 
be incapacitating during the period of intensity of three to 
four hours requiring her to get into a dark room and go to 
bed.  It was noted that such were associated with nausea, 
photophobia, and visual aura.  The veteran reported that 
during the severity of the headaches, she could neither work 
nor go to school and that she would have to miss a day.  The 
examiner noted that the veteran's cranial nerves, II through 
XII, were intact.  The veteran's motor and sensory were 
within normal limits as were her balance and equilibrium.  
The impression was migraine headaches, moderately controlled.  

In an April 2000 statement, the veteran reported that she had 
migraines two to three times per month and that she would 
miss work and school just that much.  She stated that she 
would suffer migraine attacks every month, one to three times 
a month.  In a June 2000 statement, the veteran reported that 
she had migraines one to two times a month.  

A July 2000 statement from the veteran's employer reports 
that the veteran had missed an average of two to three days 
of work a month due to migraines.  

In an October 2000 statement, with attached information on 
school policy, the veteran indicated she attended college, 
and the school could not provide information on absences 
since she had not exceeded the school policy that prohibited 
more than 8 absences per class.

VA treatment records dated from June 2000 to May 2001 
indicate that the veteran continued to receive treatment for 
disorders including her headache disorder.  A September 2000 
entry notes that the veteran's headaches were improved.  She 
reported that she was coping better, but that the frequency 
was still two to three per month.  The veteran indicated that 
the headaches were less intense and that she was able to 
tolerate them.  The impression was migraine.  An April 2001 
entry notes that the veteran stated that she had started 
having a headache again every day and that they were getting 
progressively worse.  A later April 2001 entry notes that the 
headaches had improved and that she was coping better.  The 
frequency was still two to three times per month.  It was 
noted that the headaches were less intense and that she was 
able to tolerate them.  The impression was migraine.  

In a May 2001 statement, the veteran reported that she 
received treatment every one to three months for her chronic 
problems with migraines.  She reiterated that she would have 
headaches two to three times a month.  

II.  Analysis

The veteran claims an increase in a 10 percent rating for 
migraine headaches.  The RO rating decision, correspondence, 
the statement of the case, and the supplemental statement of 
the case have notified the veteran of the evidence necessary 
to substantiate her claim.  Treatment records and other 
evidence has been obtained, and a VA examination has been 
provided.  The Board is satisfied that all relevant evidence 
has been properly developed.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
a recently enacted companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A 10 percent rating for migraine requires characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating 
attacks productive of severe economic inadaptability.  38 
C.F.R. 4.124a, Diagnostic Code 8100.  

The most recent April 2000 VA neurological examination noted 
that the veteran reported that her headaches occurred two to 
three times per month and that they would last for three to 
four hours.  She indicated that her headaches would be 
incapacitating during the period of intensity of three to 
four hours requiring her to get into a dark room and go to 
bed.  The veteran also reported that during the severity of 
the headaches, she was unable to go to school or work and 
that she would have to miss a day.  The examiner indicated an 
impression of migraine headaches.  A July 2000 statement from 
the veteran's employer indicates that the veteran had missed 
an average of two to three days of work a month due to 
migraines.  In an October 2000 statement, the veteran related 
she also missed time from school, but not to the extent that 
she was in excess of the the school's absence policy.  An 
April 2001 VA treatment record also states that the frequency 
of the veteran's headaches was still two to three times a 
month, but that they were less intense and more easily 
tolerated.  Other recent VA treatment records relate 
essentially similar information.  

It appears from the recent medical and other evidence that 
not all of the veteran's headaches are prostrating (i.e., 
requiring that she lie down), yet some of her headaches are 
prostrating and cause missed time from work and school.  
Resolving reasonable doubt in favor of the veteran (38 
U.S.C.A. 5107(b)), the Board finds that her migraine headache 
disability produces characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and thus an increased 30 percent rating under 
Diagnostic Code 8100 is warranted.

The evidence, however, fails to indicate what could 
reasonably be considered to be very frequent completely 
prostrating attacks productive of severe economic 
adaptability as required for a 50 percent rating under Code 
8100.  The veteran has indicated that she suffers from 
headaches two to three times a month.  Her employer, as noted 
above, has reported that she has missed a similar amount of 
work.  Very frequent completely prostrating attacks and 
severe economic adaptability simply have not been shown.  

In sum, the Board concludes that an increased 30 percent 
rating, but no higher, is warranted for the veteran's 
service-connected migraine headaches.  


ORDER

An increased rating to 30 percent for migraine headaches is 
granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

